Mr. Chief Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the Appellate Court affirming a judgment of the circuit court of Cook county in favor of appellee. The appellee, William Harlev, brought suit against Cook county for $18,000, which amount he claimed was due him for extras furnished by him in the construction of the second ward building of the Cook county insane asylum at Dunning. No evidence was offered by appellant, and the jury returned a verdict for §6402. All questions of fact have been settled adversely to appellant by the judgment of the Appellate Court, and the only errors we can consider relate to the instructions and the admission of evidence. The only objection to the reception of evidence was to the order of its admission. This is wholly within the discretion of the trial court. We do not find that appellee’s instructions are open to the criticisms made on them, but think that they stated the law applicable to the case correctly, and were reasonably clear and explicit, and, taken in connection with those given for appellant, could not have misled the jury. Appellant’s refused instructions were fully covered by those given, and the modification of instruction 10 was warranted by the evidence and could not have resulted in any harm to appellant. Finding no error the judgment is affirmed. Judgment affirmed.